Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        20-NOV-2020
                                                        11:43 AM
                                                        Dkt. 5 ODAC


                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                          RYAN M. GIUGLIANO,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 3DTA-17-00625)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
         (By: Recktenwald, C.J., Nakayama, J., and Circuit
          Judge Somerville, assigned by reason of vacancy,
    and McKenna, J., dissenting, with whom Wilson, J., joins)

          Petitioner/Defendant-Appellant’s Application for Writ
of Certiorari, filed on October 10, 2020, is hereby rejected.
          DATED:   Honolulu, Hawaiʻi, November 20, 2020.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Rowena A. Somerville